DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 1-5 have been examined on the merits.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in Japan on 05/19/2020. It is noted that applicant has filed a certified copy of the application, JP2020-087101, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “a shape/dimension”. It is unclear if this limitation means “shape and dimension” or “shape or dimension”. Therefore, this limitation is considered indefinite. For the sake of examination, this limitation has been interpreted as “shape or dimension”.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid-Schoenbein (US 2018/0175345 A1), hereinafter Schmid.

Regarding claim 1, Schmid discloses a battery cell (Fig. 3a; element 10) comprising:
a battery (Fig. 3a; element 10); and
an exterior body (Fig. 3a; element 12) housing the battery (10),

wherein a collection tab lead (Fig. 3a; element 7, 8) is provided to extend from an end surface of the battery (10) in a direction vertical to the end surface (Fig. 3a),

the exterior body (12) has a portion (annotated Fig. 3a; element S1) extending from a side surface (Fig. 3a; element 10), from which the collection tab lead (7,8) does not extend, of the battery (10) in a direction horizontal to the side surface (Fig. 3a), and

when battery cells (10) are stacked to form a module (Fig. 3a; element 1), the portion (S1) of the exterior body (12) of the battery cell (10) extending from the side surface of the battery (10) is joined onto a side surface (annotated Fig. 3a; element S2) of an adjacent battery cell (Fig. 3a; element 10). 
	

    PNG
    media_image1.png
    680
    664
    media_image1.png
    Greyscale


Regarding claim 2, Schmid discloses wherein the portion (S1) of the exterior body (12) extending from the side surface has a shape identical (Fig. 3a) to that of the side surface (S2) of the adjacent battery cell (10).

Regarding claim 3, Schmid discloses wherein when the battery cells (10) are stacked to form the module (1), a joint portion (Fig. 3a; element 14a) between the portion (S1) of the exterior body (12) extending from the side surface and the side surface (S2) of the adjacent battery cell (10) is vertically and alternately arranged at the battery cells (10) stacked in the horizontal direction (Fig. 3a; element L).

Regarding claim 4, Schmid discloses wherein the exterior body (12) is formed from a single film (Fig. 3a; element 3) having the portion (S1) extending from the side surface.

Regarding claim 5, Schmid discloses wherein the battery (10) is an all-solid-state battery (“solid cell system”; [0037]) including a stack with a solid electrolyte ([0037]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728